J-A07039-17
J-A07040-17
                                  2017 PA Super 175

    In the Interest of: C.K., A Minor     :        IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
    Appeal of: Allegheny County Office of :
    Children, Youth and Families          :        No. 1467 WDA 2016


                      Appeal from the Order August 30, 2016
                in the Court of Common Pleas of Allegheny County
                 Family Court at No(s): CP-02-DP-0001320-2014

    In the Interest of: N.L., A Minor          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
    Appeal of: Allegheny County Office         :
    of Children, Youth and Families            :   No. 1468 WDA 2016

                      Appeal from the Order August 30, 2016
                in the Court of Common Pleas of Allegheny County
                 Family Court at No(s): CP-02-DP-0001321-2014

BEFORE:       OLSON, STABILE, and STRASSBURGER*, JJ.

OPINION BY STRASSBURGER, J.:                               FILED JUNE 05, 2017

         Allegheny County Office of Children, Youth and Families (CYF) appeals

from the order entered August 30, 2016, in the Court of Common Pleas of

Allegheny County, wherein the trial court determined CYF did not make

reasonable efforts to finalize the permanency plan for minor children, N.L.,



____________________________________________
*
    Retired Senior Judge assigned to the Superior Court.
J-A07039-17
J-A07040-17

born in January 2009, and C.K., born in August 2011, (collectively,

Children). We affirm.

       K.C. (Mother) is the mother of both Children.        J.K.-T (Father) is the

father of C.K.1 On September 29, 2014, the trial court adjudicated Children

dependent and “highlighted Mother’s experience of domestic violence and []

Children’s exposure to domestic violence as primary issues to be addressed.”

Trial Court Opinion, 11/23/2016, at 2. Children were removed from Mother

for a third time on October 29, 2014, and have remained in the same foster

care placement ever since.          Id.    At the time of the order at issue, the

permanency goal was “return to parent or guardian” with a concurrent goal

of adoption. Id.; Order, 8/30/2016, at 1.

       Approximately one year after Children’s third removal, Dr. Rosenblum,

a psychologist, conducted a series of updated evaluations concerning the

family.2 See Psychological Evaluation, 10/27/2015 & 10/29/2015, at 1. In

Dr. Rosenblum’s opinion, after undergoing counseling and experiencing a

stable family life with their foster parents, Children had “made progress in

dealing with extensive anxieties and emotional insecurities stemming from

their past exposure to domestic violence and substance abuse difficulties on

____________________________________________
1
  The parental rights of J.L., the father of N.L., have been terminated and he
is not a party to this appeal. See Trial Court Opinion, 11/23/2016, at 2.
2
  Dr. Rosenblum had conducted previous evaluations of the family, but
Mother did not show up for her appointments. See Psychological Evaluation,
10/27/2015 & 10/29/2015, at 1.


                                           -2-
J-A07039-17
J-A07040-17

the part of their parents.”      Id. at 11.     Nevertheless, N.L. “continue[d] to

evidence concerning emotional insecurities, anxiety and a lack of confidence

which stems from the trauma and instability that she experienced when

living with [Mother and Father].” Id.

      After opining that Mother had developed “very little insight” into the

changes she needed to make, Dr. Rosenblum recommended that, inter alia,

CYF refer Mother “for family therapy sessions with [Children] at a program

like Three Rivers Adoption Coun[ci]l (TRAC),” stating he was “not convinced

that [Mother] fully underst[ood] the impact [on Children of] being exposed

to domestic violence and other sources of trauma in their family life.” Id.

He concluded that Mother needed “to be given every opportunity to succeed

with her desire to reunify with [Children]” but opined that alternative

permanency goals may be necessary for Children if Mother did not begin to

“demonstrate      significant   changes    with   her   personal   functioning   and

lifestyle.” Id.

      After admitting Dr. Rosenblum’s evaluation into the record at the next

permanency hearing on November 17, 2015, the trial court ordered “CYF to

explore inclusion of Mother in Children’s therapy, and facilitate Mother’s

participation if indicated by therapist.” Order, 12/20/2015, at 3. The trial

court elaborated further.

      As emphasized in previous orders, resolution of the [domestic
      violence] issues in this matter is critical to [] Children’s safety
      and well-being and to successful reunification. Dr. Rosenblum’s



                                          -3-
J-A07039-17
J-A07040-17

       reports address the effects of exposure to domestic violence on
       [N.L.] in particular.

       [N.L.] is participating in treatment at [Center for Traumatic
       Stress], and treatment there for [C.K.] is being pursued.
       [Children’s foster father] testified that the therapist would like
       [Mother and Father] to participate in this therapy in some way.
       This should be pursued. At the moment, the Court questions
       Mother’s understanding of the impact of [domestic violence] on
       [] Children….

       The Court is equally concerned about Father’s understanding of
       the [domestic violence] issues and his commitment to ensuring
       that they are resolved.

Id. at 5.

       By the next permanency hearing on February 9, 2016, N.L. had

completed therapy at the Center for Traumatic Stress. Order, 3/11/2016, at

4.   Mother had not participated in N.L.’s therapy, but the record does not

indicate whether CYF consulted with the therapist to determine if Mother’s

participation was advisable.          N.T., 2/9/2016, at 19, 53.   Therapy was

pursued for C.K., but it was unclear whether Center for Traumatic Stress

would accept her due to her age. Id. at 22-23; Order, 3/11/2016, at 4. By

the time of the hearing, C.K. was working with an in-home behavioral

therapist in the foster home to address an increase in concerning behaviors,

and N.L. was scheduled to begin mobile therapy the following month. 3

Order, 3/11/2016, at 4.


____________________________________________
3
  The foster father provided the information regarding Children’s therapy.
N.T., 2/9/2016, at 69, 75. The CYF caseworker did not appear to be aware
(Footnote Continued Next Page)

                                           -4-
J-A07039-17
J-A07040-17

      Regarding family therapy, the trial court stated “[d]espite Dr.

Rosenblum’s recommendation and the Court’s directive that CYF explore

options for Mother and [] Children to participate in family therapy, the

worker did not make a referral for that until about 3 weeks prior to today’s

hearing.” Order, 3/11/2016, at 4. The order also stated that “[t]he [trial

court] believes that family therapy for Mother with [] Children is important

and would be beneficial regardless of the form of permanency that is

ultimately to be achieved. It may be beneficial for Father to have the

opportunity    to   participate      in   family   therapy   as   well.”   Id.    at   4.

Consequently, the trial court ordered “CYF to implement family therapy for

Mother with Children.” Id. at 2.

      On March 22, 2016, Mother filed a motion to enforce the court order

for a referral to family therapy, requesting that the trial court (1) hold CYF in

contempt for failing to arrange the therapy; (2) find that CYF failed to make

reasonable efforts dating back to the date of Dr. Rosenblum’s evaluation;

and (3) toll the timeframes under the Adoption and Safe Families Act

(ASFA)4 from the date of the evaluation until the therapy began.                 Motion,

                       _______________________
(Footnote Continued)
of Children’s participation in therapy as she testified Children were not in
therapy. Id. at 9.
4
  ASFA is a federal law. Pennsylania adopted ASFA’s mandates, including
the requirement that when a child has been in foster care for 15 out of the
past 22 months, trial courts must determine whether CYF has filed or sought
to join a petition to terminate parental rights and if not, whether exceptions
apply. In re D.C.D., 105 A.3d 662, 674–75 (Pa. 2014).


                                            -5-
J-A07039-17
J-A07040-17

3/22/2016.    The trial court denied all requested relief except for ordering

that “[t]he issue of the adequacy of the agency’s efforts to implement family

therapy is preserved for the next regularly scheduled permanency review.”

Order, 3/31/2016, at 1.

     The following month, Mother filed another motion to enforce the court

order, alleging that the therapy CYF had arranged through A Second Chance

was inadequate because the therapist was not aware she was to provide

trauma therapy.     Motion, 4/29/2016.     On May 3, 2016, the trial court

granted the motion and ordered the following.

     CYF is to ensure that appropriate trauma based therapy is in
     place for the family to address the impact domestic violence has
     had on [C]hildren and to carry out the recommendations
     regarding family therapy made in Dr. Rosenblum’s evaluation in
     the fall of 2015 and the [c]ourt’s subsequent orders. CYF to
     involve Dr. Rosenblum and any other appropriate consultant to
     CYF in ensuring that the treating professional has an accurate
     understanding of the intended focus of the therapy.

Order, 5/3/2016, at 1.

     On May 25, 2016, the trial court began the next permanency hearing

but did not finish.      Order, 5/31/2015, at 1.   During the hearing, the

caseworker testified that a few days after the February 9, 2016 hearing, she

learned that the family-based therapy provider CYF had arranged to work

with the family prior to the February hearing would not accept the case.

N.T., 5/25/2016, at 26, 49. According to the caseworker, CYF then had a

hard time finding a provider, but in March 2016, A Second Chance agreed to

provide therapy.    Id. at 26, 50.    Due to scheduling conflicts, only one


                                     -6-
J-A07039-17
J-A07040-17

session had occurred. Id. The caseworker admitted that she originally told

A Second Chance that the purpose of the therapy was to address “things

that are going on in the court” so Children were not “confused.” Id. at 51.

After receiving the trial court’s May 3, 2016 order, the caseworker sent Dr.

Rosenblum’s October 2015 evaluation and dependency court orders to A

Second Chance, clarifying that the purpose of the therapy was to address

the effect of domestic violence on the family. Id. at 26, 35-36, 51. At that

point, A Second Chance informed CYF that it could provide therapy but it

would not be trauma-based. Id. at 51.

       CYF also consulted with Dr. Rosenblum after the trial court ordered the

agency to do so on May 3, 2016.                Id. at 26, 36, 51.   Dr. Rosenblum

informed CYF he recommended TRAC to provide trauma-based services, the

same agency he suggested in his October 2015 evaluation. Id. at 26, 36.

CYF then referred the family to TRAC sometime in early May 2016. Id. at

26.   TRAC accepted the family for services, but its next opening was not

until June 2016. Id. at 27. A Second Chance agreed to schedule another

session to keep some sort of therapy in place until TRAC began.5 Id. at 52.




____________________________________________
5
  During this time, Children continued to receive individual therapy in the
foster home through a “BSC” (presumably a behavioral specialist
consultant), but the CYF caseworker never contacted this therapist to
determine if she could fulfill the recommendations made by Dr. Rosenblum
in October 2015. However, the BSC therapist later testified that she is
unable to provide family therapy. N.T., 8/3/2016, at 81.


                                           -7-
J-A07039-17
J-A07040-17

     At the close of the hearing, the trial court admonished CYF for not

having appropriate family therapy in place and informed CYF it should

consider private therapists instead of the providers with which it normally

works.   Id. at 128.   The trial court ordered the following: “CYF to ensure

that family therapy is in place, as per previous orders. CYF to provide the

court with a status report by May 31st, 2016 regarding implementation of

family therapy.” Order, 5/31/2016, at 2.

     At the May 31, 2016 status-update hearing, a CYF regional office

director informed the trial court CYF had consulted with Allegheny County’s

director for behavioral health, who opined that TRAC was the most

appropriate service for the family because it was trauma-based and could

continue to work with them long-term even if the permanency goal changed.

N.T., 5/31/2016, at 7.     The trial court agreed that TRAC “is a really

appropriate service for this situation” and recommended that CYF come up

with back-up options in case TRAC was not available in mid-June. Id. at 12-

13. The regional office director responded that the county was working on

an alternate plan, but TRAC seemed to be the best option. Id. at 13.

     On August 6, 2016, after two additional continuances related to

Mother’s request to change counsel, the continued permanency review

hearing was held. By that time, Father had attended an intake session and

an initial family therapy session with TRAC. Order, 8/30/2016, at 5. Mother

cancelled her individual intake session scheduled for July 5, 2016, informing



                                    -8-
J-A07039-17
J-A07040-17

the therapist that she was dealing with “personal things,” and attended the

intake session later that month. Id. at 5-6; N.T., 8/3/2016, at 11, 17.

      The TRAC therapist testified that she was not provided with Dr.

Rosenblum’s evaluation or dependency court orders.        Id. at 22-23.    Her

understanding was that she was to address permanency-related issues and

to help Mother and Father interact with Children concerning the trauma

Children have experienced. Id. However, the only information the therapist

had concerning the trauma N.L. experienced was that she had witnessed

“some violent actions” and the parents could not be together. Id.

      At the conclusion of the hearing, the trial court reviewed the history of

CYF’s efforts to set up family therapy, noting “it would have been reasonable

for CYF to follow up on the recommendation of the expert that they

consulted,” but stated that despite Dr. Rosenblum’s recommendation in

October 2015, the trial court did not order a referral to TRAC in November

2015, because Children already had services and “duplicate therapy [would

not have been] useful.” Id. at 126-27. The trial court opined that it could

have found that CYF did not make reasonable efforts at the time of the

February 2016 hearing because CYF had only made a referral to family

therapy three weeks prior, but declined to do so at the time because it is a

“serious finding.”   Id. at 127-28.   The trial court stated CYF made “some

efforts … with entirely inadequate communication with the results that a

therapist was put in place who didn’t know what she was there for and



                                      -9-
J-A07039-17
J-A07040-17

wasn’t qualified to do it.” Id. at 128-29. The trial court further noted that

although TRAC was finally in place, it appeared that

      the therapist at TRAC … doesn’t know what she is supposed to
      be working on. … I have no reason to believe that they don’t
      have the capacity to do the kind of things that is needed. But I
      don’t comprehend how they will succeed if the assigned therapist
      has not been provided with the full, background information,
      which she clearly has not.

Id. at 129.

      In its order, the trial court found “CYF did not offer an adequate

explanation for its initial failure to follow through on Dr. Rosenblum’s

recommendation, for the multiple delays in pursuing services, or for the

inaccurate communication about the needed therapy, which resulted in

assignment of a provider incapable of providing the needed service and

compounded the delays that had already occurred.” Order, 8/30/2016, at 5.

The trial court concluded that it did “not believe CYF’s mis-steps in this

matter were intentional,” but “the [c]ourt cannot and does not consider

CYF’s conduct to have been reasonable.” Id. at 5.

      CYF timely filed a notice of appeal of the August 30, 2016 order. Both

CYF and the trial court complied with Pa.R.A.P. 1925.        CYF raises the

following issue for our review: “Whether the trial court properly found that

[CYF] failed to make reasonable efforts to achieving the permanency goal of

reunification[?]” Appellant’s Brief at 4.

      Our standard of review in dependency cases is as follows.




                                     - 10 -
J-A07039-17
J-A07040-17

      [W]e must accept the facts as found by the trial court unless
      they are not supported by the record. Although bound by the
      facts, we are not bound by the trial court’s inferences,
      deductions, and conclusions therefrom; we must exercise our
      independent judgment in reviewing the court’s determination, as
      opposed to its findings of fact, and must order whatever right
      and justice dictate. We review for abuse of discretion…. [W]e
      accord great weight to the [trial] court's fact-finding function
      because the [trial] court is in the best position to observe and
      rule on the credibility of the parties and witnesses.

In re W.M., 41 A.3d 618, 622 (Pa. Super. 2012) (citations omitted). “An

abuse of discretion is not merely an error of judgment, but is, inter alia, a

manifestly unreasonable judgment or a misapplication of law.” In re J.R.,

875 A.2d 1111, 1114 (Pa. Super. 2005) (citing In re N.E., 787 A.2d 1040,

1042 (Pa. Super. 2001).

      Under the Juvenile Act, courts must conduct regular permanency

hearings to review the permanency plan of the child.               42 Pa.C.S.

§ 6351(e)(1). At each permanency hearing, the trial court must determine,

inter alia, “whether reasonable efforts were made to finalize the permanency

plan in effect.” 42 Pa.C.S. § 6351(f)(5.1).

      Our Supreme Court has described the purpose behind the reasonable-

efforts requirement as follows.

      [T]he federal government enacted ASFA and related statutes to
      address the problems of foster care drift and ensure that
      dependent children are provided permanent homes either
      through reunification or adoption. To accomplish this goal, the
      federal government tied federal funding of foster care and
      adoption assistance to each state’s adoption of a plan regarding
      its foster care system. 42 U.S.C. § 671 (setting forth the
      requirements of a state plan “[i]n order for a State to be eligible
      for payments” for foster care and adoption assistance). The


                                    - 11 -
J-A07039-17
J-A07040-17

       federal government required state plans to provide that
       “reasonable efforts shall be made to preserve and reunify
       families,” absent certain exceptions.      Id. § 671(a)(15)(B).
       Section 672 in turn provides, inter alia, that a state should
       “make foster care maintenance payments on behalf of each
       child” if “reasonable efforts of the type described in section
       671(a)(15) of this title for a child have been made.” Id.
       § 672(a)(1), (2)(A)(ii). The federal payments to the states are
       likewise based upon the Section 672 payments. Id. § 674; see
       also 45 C.F.R. 1356.21(b) (detailing that agencies must make
       reasonable efforts “to effect safe reunification” to be eligible to
       receive federal foster care maintenance payments).

In re D.C.D., 105 A.3d at 675–76.

       As the Office of Children and Families in the Courts has observed,

neither    federal   nor    Pennsylvania6      law   defines   “reasonable   efforts.”

Pennsylvania Court’s Office of Child and Families in the Courts, Pennsylvania

Dependency Benchbook, § 19.9.1, at 19-33 (2014).7               Notwithstanding the

____________________________________________
6
   Unlike this case, which focuses on the agency’s efforts between two
permanency hearings, Pennsylvania cases concerning reasonable efforts
thus far have focused on other stages of the proceedings. See, e.g., In re
S.A.D., 555 A.2d 123, 124–25 (Pa. Super. 1989) (initial removal); In re
R.P., 957 A.2d 1205, 1220 (Pa. Super. 2008) (aggravated circumstances
petition); In re S.B., 943 A.2d 973, 978 (Pa. Super. 2008) (goal change);
In re J.T., 817 A.2d 505, 508–09 (Pa. Super. 2003) (termination of parental
rights petition). None of these cases provides a definition of reasonable
efforts.
7
  Since there is no legal definition for “reasonable efforts,” the Office of
Children and Families in the Court directs courts to use common sense and
judicial discretion, and provides the following instruction.

       Black’s Law Dictionary defines “reasonable” as “fit and
       appropriate to the end in view” while Webster’s definition is “not
       expecting or demanding more than is possible or achievable;
       fairly good but not excellent; large enough but not excessive;
       acceptable and according to common sense or normal
(Footnote Continued Next Page)

                                          - 12 -
J-A07039-17
J-A07040-17

lack of a legal definition, we discern the following from prior cases. Because

the focus of the Juvenile Act is on the dependent child, as opposed to

parents, any services for parents must directly promote the best interests of

the child.   In re J.R., 875 A.2d at 1118.             “By requiring only ‘reasonable

efforts’ to reunify a family, the statute recognizes that there are practical

limitations to such efforts.” Id. at 1118, n. 5 (citing 43 Pa.C.S. §§ 6351(e)

& (f)).   “It is not sufficient for the court to find simply that an action will

promote family reunification; the court must also determine whether the

action constitutes a reasonable effort towards reunification.” Id. (emphasis

in original). This Court has stressed that the agency is not expected to do

the impossible and is not a “guarantor of the success of the efforts to help

parents assume their parental duties.”              In re A.L.D., 797 A.2d 326, 340

(Pa. Super. 2002) (citing In re J.W., 578 A.2d 952, 959 (Pa. Super. 1990)).

      In the instant case, we begin our analysis with the trial court’s

criticism of CYF for not attempting to arrange family therapy until late

January 2016. Trial Court Opinion, 11/23/2016, at 2. Our Supreme Court

has “‘encouraged [trial courts] to communicate clear expectations to the

agency’ given that a finding that reasonable efforts are lacking will have a

‘significant impact’ on the financial resources available to assist children and

                       _______________________
(Footnote Continued)
      practices[.”] Either of these would logically apply to the
      “reasonable efforts” standard found in dependency proceedings.

Benchbook, § 19.9.1, at 19-33.


                                           - 13 -
J-A07039-17
J-A07040-17

their families.” In re D.C.D., 105 A.3d at 665 n.2 (citing the 2010 version

of the Benchbook, currently found in §19.9.1, at 190-34 of the 2014

edition).

        We observe that the trial court scolded CYF at the February 2016

hearing for not following “the [c]ourt’s directive that CYF explore options for

Mother and [] Children to participate in family therapy.”    Order, 2/9/2016,

at 4.     Although Dr. Rosenblum recommended that CYF arrange family

therapy, the order issued after the November 2015 hearing contained no

such directive. See Order, 12/20/2015. In fact, the trial court instructed

CYF to determine whether Mother should be incorporated into Children’s

existing individual trauma therapy to avoid duplicating therapeutic efforts.

Id. at 3. See also Order, 8/30/2016, at 5.         “The order should clearly

communicate to the parties, foster parents, providers, and other interested

persons what is expected between the review hearings.”          Benchbook, §

12.8, at 12-23. If the trial court expected CYF to pursue family therapy in

addition to incorporating Mother into Children’s existing therapy, it should

have explicitly ordered the agency to do so in the order issued after the

November 2015 hearing. Nevertheless, the relevant period in this appeal is

between the February 9, 2016 and August 3, 2016 permanency hearings,

and the trial court clearly ordered CYF to set up family therapy on February

9, 2016, and again on May 3, 2016.       See Order, 2/9/2016, at 3; Order,

5/3/2016, at 1.



                                    - 14 -
J-A07039-17
J-A07040-17

        While the focus of family therapy was for Mother to understand better

the impact of her domestic violence experience upon Children, there is no

doubt that the beneficiaries of Mother’s understanding would be Children.

Significantly, CYF has never argued that family therapy is unnecessary or

not in the best interest of Children.           See In re J.R., 875 A.2d at 1118

(holding that services must directly promote the best interests of the child).

Instead, the bulk of CYF’s brief is dedicated to other unrelated efforts it

made and the deficiencies of the parents. Similarly, Children’s guardian ad

litem    (GAL)   argues     that   Mother      cancelled   the   first   family   therapy

appointment due to unspecified personal reasons and did not participate in

Children’s individual therapy despite being court ordered to do so.                GAL’s

Brief at 12. The GAL further contends participation in Children’s individual

therapy is “as consequential to Children’s health, well-being, and best

interests as any family therapy referral.” Id.

        The GAL may certainly be correct that Mother’s participation in

Children’s individual therapy would have advanced their well-being, and trial

courts may take failures of this nature into account when formulating the

required findings of parental compliance and progress at each permanency

hearing,8 see 42 Pa. C.S. § 6351(f)(3), and when considering a goal change

____________________________________________
8
  The trial court failed to make findings of the progress of Mother and Father
in many of the permanency review orders in this case.             Determining
progress toward alleviating the circumstances necessitating the original
placement is often a more difficult task than determining compliance with
(Footnote Continued Next Page)

                                          - 15 -
J-A07039-17
J-A07040-17

request or a petition to terminate parental rights. See In re D.C.D., 105

A.3d at 675 (holding that even if an agency fails to make reasonable efforts

towards reunification, the court may terminate parental rights if the agency

otherwise proves by clear and convincing evidence the existence of grounds

and that termination best serves a child’s needs and welfare).      However,

barring a judicial finding that a service would be futile because a parent

refuses to attend or is incapable of benefiting from the service, shortcomings

of the parents do not excuse the agency from making reasonable efforts at

this stage of the proceedings.

      While parents have an “affirmative duty” to show “a willingness to

cooperate with the agency to obtain the rehabilitative service necessary for

the performance of parental duties and responsibilities,” the “agency must,

of course, put forth a good faith effort in making services available to the

parent….” In re J.J., 515 A.2d 883, 890 (Pa. 1986). See also In re Diaz,

669 A.2d 372, 377 (Pa. Super. 1995) (stating that agencies have a duty to

assist parents and parents have a “corresponding duty to use best efforts to

overcome obstacles to perform parental duties”). Thus, although the agency

cannot guarantee the parents’ success, it is clear that the agency’s duty to




                       _______________________
(Footnote Continued)
the permanency plan, but we remind the trial court that it is a finding
required by the Juvenile Act, even if a caveat needs to be made noting the
impact of external issues such as CYF’s lack of efforts. See 42 Pa. C.S. §
6351(f)(3).


                                           - 16 -
J-A07039-17
J-A07040-17

make reasonable efforts to finalize the permanency plan is independent of

the parents’ duty to accept such efforts.

       The argument advanced by CYF and the GAL that the trial court never

ordered CYF to use TRAC specifically is somewhat more persuasive.          See

CYF Brief at 17 (contending that without a court order, CYF is required to

allow all contracted providers to bid on a referral); 9 GAL Brief at 11 (noting

“the permanency review orders never reflected that TRAC would be the only

organization acceptable to accomplish the goal of family therapy or that

alternatives would not satisfy the [t]rial [c]ourt’s expectation”); id. at 10-11

(citing N.T., 2/9/2016, at 101) (emphasis removed) (arguing that the trial

court explicitly condoned use of a different provider than TRAC when the

trial court stated that a family-based provider was “an appropriate service to

do the kind of thing [the trial court] had in mind”). However, this argument

ultimately fails as well.

       Timeframes in the Juvenile Act indicate that a component of

reasonable efforts is diligence by the agency.            The law prioritizes

reunification initially, but if reunification is not viable “after reasonable

efforts have been made to reestablish the biological relationship,” child

welfare agencies must “work toward termination of parental rights, placing

the child with adoptive parents,” ideally within 18 months.      In re B.L.L.,

____________________________________________
9
  CYF does not specify whether this requirement stems from an internal
policy, a regulation, or some other source.


                                          - 17 -
J-A07039-17
J-A07040-17

787 A.2d 1007, 1016 (Pa. Super. 2001). “While this 18–month time frame

may in some circumstances seem short, it is based on the policy that a

child’s life simply cannot be put on hold in the hope that the parent will

summon the ability to handle the responsibilities of parenting.” In re

R.M.G., 997 A.2d 339, 349 (Pa. Super. 2010) (citations omitted).        As our

Supreme Court has recognized, “[c]hildren are young for a scant number of

years, and we have an obligation to see to their healthy development

quickly.” In re T.S.M., 71 A.3d 251, 269 (Pa. 2013).

      Assisting parents with achieving the Juvenile Act’s goal of family unity

in a timely fashion ultimately benefits children, as it will result either in a

successful safe reunification or a clearer picture of the parents’ inability to

remedy the conditions causing the child to be out of their care, requiring

movement towards an alternate permanency goal.          Eighteen months is a

very long period out of a child’s short life, and there is no doubt that 18

months of prolonged uncertainty is a burden borne most by the child. But

18 months may seem quite short to a parent who has to overcome

significant obstacles to regain custody.     Thus, it is imperative that the

agency not serve as an additional roadblock to parents’ progress.       This is

particularly the case because parental rights may be terminated even if the

agency fails to make reasonable efforts to reunify the family.     See In re

D.C.D., 105 A.3d at 675.




                                    - 18 -
J-A07039-17
J-A07040-17

     We acknowledge that some delays are unavoidable and outside of the

control of child welfare agencies. Here, however, part of the cause for delay

was CYF’s failure to communicate accurately the purpose of the service to its

contracted provider in March 2016.      CYF was free to use any provider

capable of performing the service, but “CYF incorrectly advised A Second

Chance that the purpose of the therapy was to address [the] communication

[of Mother and Father] with [] Children about court,” resulting in the

arrangement of therapy not tailored to the family’s needs and several more

months’ delay. Trial Court Opinion, 11/23/2016, at 2 n.10. CYF offered no

explanation as to why it took two motions by Mother to get the agency to

consult with mental health professionals to determine the most appropriate

provider.   Then, even after TRAC began to work with the family, “the

therapist’s testimony revealed that she had not received full background

information on the matter, so it remained unclear whether she was equipped

to focus on the issues that Dr. Rosenblum and the [trial court] identified so

long ago.” Id. at 3.

     This Court has previously recognized that

     [w]hen the child welfare agency uses the services of other public
     agencies to meet its responsibility for making reasonable efforts,
     it should not simply refer families to other agencies and assume
     that the obligation has been met. Unless responsibility for a
     child’s or family’s case has clearly been delegated to the other
     agency and a mechanism for accountability has been
     established, the referring child welfare agency should retain
     responsibility for the case and for ensuring that the family
     receives the appropriate services.



                                   - 19 -
J-A07039-17
J-A07040-17

In re S.A.D., 555 A.2d at 128 (citing Making Reasonable Efforts: Steps for

Keeping Families Together, National Council of Juvenile and Family Court

Judges, the Child Welfare League of America, the Youth Law Center and the

National Center for Youth Law (no publication date)) (emphasis added). We

are aware of the pressures and large workload placed upon child welfare

agency caseworkers, many of whom work very hard to serve their assigned

families. Nevertheless, it is crucial that child welfare agencies monitor their

cases and follow up diligently to ensure that services are implemented in

accordance with the families’ needs and court orders.          Simply making the

referral is not enough.

      Finally, we note that the trial court is in the best position in these

situations to listen to the agency’s explanations and determine their

credibility. See In re W.M., 41 A.3d at 622. Having heard from CYF, the

trial court concluded that CYF did not offer adequate explanations for the

delays or miscommunications. Order, 8/30/2016, at 5. After reviewing the

record,   we   cannot     determine   that     this   conclusion   was   manifestly

unreasonable. See In re J.R., 875 A.2d at 1114.

      Based on the foregoing, we hold the trial court did not abuse its

discretion in determining that CYF failed to make reasonable efforts to

finalize the permanency plan during the relevant review period.                We

therefore affirm the trial court’s August 30, 2016 order.

      Order affirmed.



                                      - 20 -
J-A07039-17
J-A07040-17

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/5/2017




                          - 21 -